
	
		II
		110th CONGRESS
		1st Session
		S. 607
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to
		  prevent interference with Federal disaster relief efforts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Relief Personnel Protection
			 Act of 2007.
		2.Creating a Federal crime of interfering
			 with Federal disaster relief efforts
			(a)In generalChapter 65 of title 18, United States Code,
			 is amended by adding the following new section:
				
					1370.Interference with Federal disaster relief
				efforts
						(a)Prohibited ConductWhoever, during a presidentially-declared
				major disaster or emergency—
							(1)forcibly assaults, resists, opposes,
				impedes, intimidates, or interferes with any officer or employee of the United
				States or of any agency in any branch of the United States Government
				(including any member of the uniformed services) while such officer or employee
				is engaged in or on account of the performance of official duties relating to,
				or in support of recovery from, the presidentially-declared disaster or
				emergency, or any person assisting such an officer or employee in the
				performance of such duties or on account of that assistance; or
							(2)forcibly assaults, resists, opposes,
				impedes, intimidates, or interferes with any person providing services in
				support of disaster relief efforts and working in coordination with a Federal
				coordinating officer appointed pursuant to section 302, Public Law 98–288 (42
				U.S.C. 5143),
							shall, except as provided in
				subsection (b) of this section, be fined under this title or imprisoned not
				more than 2 years, or both.(b)Enhanced PenaltyWhoever, in the commission of and in
				relation to any act described in subsection (a) of this section, carries,
				possesses or uses a deadly or dangerous weapon or inflicts serious bodily
				injury, shall be fined under this title or imprisoned not more than 15 years or
				both, or, if the death of any person results, shall be punished by death or
				life
				imprisonment.
						.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 65 of title 18, United States Code, is amended by adding at the end the
			 following new item:
				
					
						1370. Interference with Federal
				disaster relief
				efforts.
					
					.
			
